McCARTY, J.
(concurring). I have with much care examined the record in this case, and am convinced that the evidence is not only consistent with theory that defendant participated in the commission of the crime for which he stands convicted, but that it is inconsistent with any other theory. In my brief discussion of what I regard to be the salient points raised and presented by the defendant, I shall not attempt to set forth or to review the evidence in detail. The statement made by the Chief Justice of the facts and cir-*373cumstanees in evidence is so full fair and comprehensive, and so clearly reflects the record, that nothing more by way of marshaling the facts nee.d be said.
Counsel for defendant in support of their contention that the evidence is insufficient to justify the verdict claim, among other things, that the defendant was not identified as one of the men who entered the Morrison store on the night in question (January 10, 1914) and committed the crime charged in the information. As I read and consider the evidence, tending to identify the defendant as one of the perpetrators of the crime, it is about as conclusive on that point as though the witnesses had positively identified the defendant as the taller of the two men who were at and in the immediate vicinity of the crime just before and immediately after it was committed. The description that Mrs. Seeley gave of the taller of the two men whom she and her husband met at the intersection of Eight South street and Jefferson avenue tallies with the description of the defendant in practically every particular. She testified that the man she met "was a sharp-faced man with a real sharp nose, and his nostrils were rather large,'” and that he had a "defection” or scar on the side of his face or neck. The defendant was described as having a similar scar on the side of the face or neck, ‘ ‘ a real sharp nose, ’1 and large nostrils. The witness further testified:
‘ ‘ Q. How does the height of the defendant, Mr. Hillstrom, compare with the height of the man that turned and .looked at you there at that time ? A. Very much the same. * * *' Q. As to build?. A. Yes; they were slender built, both of them. * * * Q. How does Mr. Hillstrom, as he sits here, compare in regard to thinness with the man that you saw that day? A. His thinness is just about the same, * * * but his hair is entirely different. Q. In what respect is his hair different? A. His hair has been cut. * * * Q. Did you state whether or not the appearance of the defendant’s hair is anything like the hair you saw on this man that night ? A. He had light hair; yes; the one I saw. Q. Light hair? A. Yes; medium complexioned, like this man. ’ ’
Another witness, Mrs. Yera Hansen, testified:
That she lived on West Temple street directly opposite Mor*374rison’s store; that she .was at home on the evening of January 10, 1914, between nine and ten o’clock, and “was sitting in the front room, the nearest the street”; that she “heard a loud noise that sounded like pistol shots”; that she immediately “opened the front door and looked out to see what it was”; that she saw a man “just coming out, just stepping out, of the door” of the store, and saw “little Merlin” Morrison “back in the store”; that she then ran out on the sidewalk; that the man she saw came out with his hands “to his chest and in a stooping position, ’ ’ and that she heard him say, ‘' Oh, Bob!” that it sounded like a “voice full of pain; that it was unusually clear for a man’s voice, * * * not hoarse at all”; that in less than a week thereafter she visited the county jail and heard the defendant talk, and that his voice “sounded exactly * * * like the voice of the man that came from the store that night calling, ‘ Oh, Bob! ’ ” that she saw the defendant standing erect in 'the county jail after he was arrested. “Q. How did his height and how does his height now, Mrs. Hansen, compare with the man that you saw come out of Morrison’s store? A. Compares exactly.”
Another witness, Nellie Mahan, testified that between nine-thirty and ten o’clock p. m. on the night in question she was at her home across the street south from the Morrison store; that she heard shots, and immediately thereafter looked out of the window and saw a man stooping with his hands on his chest and running from the store diagonally across the street in a southwesterly direction towards the alley mentioned by the Chief Justice in his statement of the facts; that she heard the man say two or three words that she did not understand as he was crossing the street, and then heard him say, “I am shot”; that she saw the defendant at the county jail stand erect, and “all I can say is, that man was very tall and very thin, and so is Mr. Hillstrom. ’ ’
Counsel for defendant, in their printed brief, refer to and characterize the evidence of Mrs. Seeley as “very shadowy pretense of testimony, * * * thoughtless, loose, flippant talk,” and urge that it should have been “stricken from the record.” Commenting on Mrs, Hansen’s evidence, they say:
“Consider for a moment the utter worthlessness of such' *375testimony to prove a fact. * * * The actual experience of mankind confutes this testimony. ’ ’
The ipse dixit of counsel are the only expressions (aside from criticisms, which are without merit, directed to the manner in which the examination of these witnesses was conducted by the district attorney) we have from them respecting this evidence. No claim is made that these witnesses, or any of them, were unfriendly to the defendant, or that they showed any bias or prejudice in the case. In fact, a perusal of this evidence, as contained in the bill of exceptions, I think, will show so far as it is possible for a record to reflect the demeanor and state of mind of witnesses, that they were not biased or prejudiced against the defendant, and that neither of them was “thoughtless,” or “flippant” in giving testimony. The weight, however, that should be given the testimony, regardless of whether the witnesses were sedate and serious or thoughtless and flippant while testifying, was for the jury.
Mr. Wharton, in discussing this character of testimony in his work on Criminal Evidence (10th Ed.), at section 803 says:
“We have a right to hold, in fact, that it is an absolute law that each individual should have certain features assigned to him by which he is distinguishable from all others, and that these features, while subject to gradual modification by age, should yet retain their characteristics so as to be distinguishable for months, even under the most artful disguises. The whole figure may be changed by dress; the hair may be cut off or dyed; yet the eyes, the nose, the mouth, the voice, remain, each of which possesses traits that cannot be defaced by any means short of destruction. * * * But the face is not the only test. Voices are equally distinguishable, and their distinguishability has been made the basis of convictions in criminal courts.” (Italics mine.)
In 3 Wharton & Stille’s Med. Jur., section 636, it is said:
“Besides the general appearance, dress, manner and voice of a person, peculiar marks upon the body are very important, perhaps much the most reliable, means of identification. Scars, burns, cicatrices, fractures, etc., upon some portion of the body of the prisoner, distinctly remembered by those who have seen them, will generally be received as evidence of identity. Very often where the scars resemble each other they may have been caused by different- agencies. In such cases the evidence of physicians can be brought to *376testify as to the cause of the wound. Still such evidence is not always reliable, for a mark of such a nature may exist from exactly the same cause in two different persons. It goes, however, a great way in establishing an' identity, and is generally conclusive, unless rebutted by stronger contradictory evidence.”
See, also, 3 Chamberlayne, Mod. Ev., section 1367; Commonwealth v. Scott, 123 Mass. 222, 25 Am. Rep. 81; People v. Botkin, 9 Cal. App. 244, 98 Pac. 861.
The undisputed evidence shows that the scar on the face and neck of the taller of the two men whom Mrs. Seeley and her husband met across the street a short distance west of the Morrison store just before the homicide was committed corresponded in size and appearance with that on defendant’s face and neck. In this case there is, in addition to the scar and other natural features, characteristics and marks more or less peculiar to individuals mentioned by Mr- Wharton, the dangerous gunshot wound inflicted on the taller of the two assassins, which the evidence tends to show corresponded with the gunshot wound received by the defendant the same night. Besides, there are other facts and circumstances in evidence of an incriminating character. The statement made voluntarily by the defendant to Dr. McHugh that he was shot in a quarrel over a woman and wanted the matter “kept private,” his refusal to inform the officers of the place and the circumstances under which the alleged “quarrel over a woman” took place, notwithstanding the officer assured him that he would be given his liberty if his statement in that regard should be found to be true (the evidence on this point, as stated by the Chief Justice, was brought out by defendant on his cross-examination of the officer), his throwing away his gun as he was being taken by Dr. Bird to the Eselius home, his request that the doctor turn down the lights of the automobile just before they arrived at the Eselius home, his two “shrill and penetrating” whistles when he and the doctor arrived at and just before they entered the Eselius home, were all so unusual and extraordinary and so at variance with the conduct and movements of men who are peaceably inclined and law-abiding that the jury were justified in finding that the explanation the defendant gave of his wound was false, a mere *377subterfuge, and that the Eselius home was at that time a rendezvous for criminals, and recognized as such by the defendant.
There is but little, if any, similarity of facts in this case and in the case of State v. Hill, 44 Utah 79, 138 Pac. 1149, cited by defendant in support of his contention that the evidence is, as matter of law, insufficient to justify the verdict. In the Hill case the evidence not only failed to identify the defendant as one of the robbers who committed the crime there charged, but tended to show affirmatively that he was not. "Whereas in this case the movements and conduct of the defendant on the night of and soon after the homicide was committed, coupled with the other facts and circumstances in evidence to which I have referred, and which are set forth in detail by the Chief Justice, point with unerring certainty, as I read the record, to the defendant as one of the perpetrators of the crime charged in the information.
I therefore fully concur in the reasoning of and in the conclusions reached by my Associate.